Name: Commission Regulation (EU) No 446/2014 of 2 May 2014 amending Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, and Commission Regulations (EC) No 251/2009 and (EU) NoÃ 275/2010, as regards the series of data to be produced and the criteria for evaluation of the quality of structural business statistics Text with EEA relevance
 Type: Regulation
 Subject Matter: communications;  business organisation;  economic analysis;  research and intellectual property;  business classification
 Date Published: nan

 3.5.2014 EN Official Journal of the European Union L 132/13 COMMISSION REGULATION (EU) No 446/2014 of 2 May 2014 amending Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, and Commission Regulations (EC) No 251/2009 and (EU) No 275/2010, as regards the series of data to be produced and the criteria for evaluation of the quality of structural business statistics (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (1), and in particular Article 11(2)(a), (b), (d), (e) and (j) thereof, Whereas: (1) Regulation (EC) No 295/2008 of the European Parliament and the Council established a common framework for the collection, transmission and evaluation of European statistics on the structure, activity, competitiveness and performance of businesses in the Union. (2) Commission Regulation (EC) No 251/2009 (2) established the frequency of the compilation of the multiannual structural business statistics and the breakdown of the results for the production of structural business statistics in order to produce data comparable and harmonised between Member States. (3) Commission Regulation (EU) No 275/2010 (3) laid down the criteria for the evaluation of quality and the contents of the quality reports to be provided by the Member States. (4) It is necessary to update the list of characteristics by specifying data series on the demography of enterprises with at least one employee to respond to the need for increased international comparability of results, especially for statistics on entrepreneurship. The first reference year, the frequency and the breakdown of results for these characteristics should also be established. Therefore, Annex IX to Regulation (EC) No 295/2008 and Annex I to Regulation (EC) No 251/2009 should be amended accordingly. (5) Experience has shown that the characteristics established in Annexes V to VII to Regulation (EC) No 295/2008 are not needed at the current annual frequency. The frequency should therefore be adapted to a compilation once every 10 years. Annex I to Regulation (EC) No 251/2009 should be amended accordingly. (6) The quality reports on the statistics compiled pursuant to Annexes V to VII of Regulation (EC) No 295/2008 are no longer needed on a yearly basis. Their frequency should therefore be adapted to a submission every 10 years in line with the data requirements. The Annex to Regulation (EU) No 275/2010 should be amended accordingly. (7) For the purposes of ensuring a better monitoring of progress in innovation in the context of the Europe 2020 strategy, Union and national stakeholders have called for a single integrated indicator. This indicator is, inter alia, meant to benchmark employment in innovative, high-growth enterprises across Europe and internationally. Providing the data underlying this new indicator is urgent so as to allow its use in the European Semester 2014. Regulation (EC) No 295/2008 should thus be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, V, VI, VII and IX to Regulation (EC) No 295/2008 are amended in accordance with Annex I to this Regulation. Article 2 Annexes I and II to Regulation (EC) No 251/2009 are amended in accordance with Annex II to this Regulation. Article 3 The Annex to Regulation (EU) No 275/2010 is amended in accordance with Annex III to this Regulation. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 13. (2) Commission Regulation (EC) No 251/2009 of 11 March 2009 implementing and amending Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the series of data to be produced for structural business statistics and the adaptations necessary after the revision of the statistical classification of products by activity (CPA) (OJ L 86, 31.3.2009, p. 170). (3) Commission Regulation (EU) No 275/2010 of 30 March 2010 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council, as regards the criteria for the evaluation of the quality of structural business statistics (OJ L 86, 1.4.2010, p. 1). ANNEX I Annexes I, V, VI, VII and IX to Regulation (EC) No 295/2008 are amended as follows: 1. in Annex I, point 1 of Section 8 Transmission of results is replaced by the following: 1. The results are to be transmitted within 18 months of the end of the calendar year of the reference period, except for the NACE Rev. 2 activity classes 64.11 and 64.19. For the NACE Rev. 2 activity classes 64.11 and 64.19 the transmission delay is 10 months. The transmission delay of the results on the activity classes covered by the NACE Rev. 2 groups 64.2, 64.3 and 64.9 and division 66 will be decided in accordance with the regulatory procedure with scrutiny referred to in Article 12(3).; 2. in Annex V, Section 5 is replaced by the following: SECTION 5 First reference year The first reference year for which statistics are compiled for the characteristics listed in Section 4 is the calendar year 2008.; 3. Annex VI is amended as follows: (a) in Section 4(d) the word annual is replaced by multi-yearly; (b) Section 5 is replaced by the following: SECTION 5 First reference year The first reference year for which statistics are compiled for the characteristics listed in Section 4 is the calendar year 2008.; 4. Annex VII is amended as follows: (a) in Sections 4(2) and 4(3) the word annual is replaced by multi-yearly; (b) Section 5 is replaced by the following: SECTION 5 First reference year The first reference year for which statistics are compiled for the characteristics listed in Section 4 is the calendar year 2008.; 5. Annex IX is amended as follows: (a) the following characteristics are added to Section 5, point 1: 11 01 0 Population of active enterprises having at least one employee in t 11 02 0 Number of active enterprises that have the first employee in t 11 03 0 Number of enterprises having no employees anymore from any point in time in t 11 04 1 Number of enterprises that had the first employee at any point in time in t  1 and that had also at least one employee at any point in time in t 11 04 2 Number of enterprises that had the first employee at any point in time in t  2 and that had also at least one employee at any point in time in t 11 04 3 Number of enterprises that had the first employee at any point in time in t  3 and that had also at least one employee at any point in time in t 11 04 4 Number of enterprises that had the first employee at any point in time in t  4 and that had also at least one employee at any point in time in t 11 04 5 Number of enterprises that had the first employee at any point in time in t  5 and that had also at least one employee at any point in time in t 11 96 0 Number of high growth enterprises measured in employment in t (b) the following characteristics are added to Section 5, point 2: 16 01 0 Number of persons employed in t in the population of active enterprises having at least one employee at any point in time in t 16 01 1 Number of employees in t in the population of active enterprises having at least one employee at any point in time in t 16 02 0 Number of persons employed in t in the population of enterprises that have the first employee in t 16 02 1 Number of employees in t in the population of enterprises that have the first employee in t 16 03 0 Number of persons employed in t in the population of enterprises that have no employees anymore from any point in time in t 16 03 1 Number of employees in t in the population of enterprises that have no employees anymore from any point in time in t 16 04 1 Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  1 and that have also at least one employee at any point in time in t 16 04 2 Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  2 and that have also at least one employee at any point in time in t 16 04 3 Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  3 and that have also at least one employee at any point in time in t 16 04 4 Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  4 and that have also at least one employee at any point in time in t 16 04 5 Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  5 and that have also at least one employee at any point in time in t 16 05 1 Number of persons employed in t  1 in the population of enterprises that had the first employee at any point in time in t  1 and that have also at least one employee at any point in time in t 16 05 2 Number of persons employed in t  2 in the population of enterprises that had the first employee at any point in time in t  2 and that have also at least one employee at any point in time in t 16 05 3 Number of persons employed in t  3 in the population of enterprises that had the first employee at any point in time in t  3 and that have also at least one employee at any point in time in t 16 05 4 Number of persons employed in t  4 in the population of enterprises that had the first employee at any point in time in t  4 and that have also at least one employee at any point in time in t 16 05 5 Number of persons employed in t  5 in the population of enterprises that had the first employee at any point in time in t  5 and that have also at least one employee at any point in time in t 16 96 1 Number of employees in high growth enterprises measured in employment in t (c) Section 9 is replaced by the following: SECTION 9 Preliminary results for characteristics related to enterprise deaths (11 93 0, 16 93 0 and 16 93 1) are to be transmitted within 18 months of the end of the calendar year of the reference period. Revised results for these characteristics, following the confirmation of enterprise deaths after two years of inactivity, are to be transmitted within 30 months of the same reference period. Preliminary results for characteristics 11 03 0, 16 03 0 and 16 03 1 are to be transmitted within 20 months of the end of the calendar year of the reference period. Revised results for these characteristics, following the confirmation of the status after two years, are to be transmitted within 32 months of the same reference period. All other results related to annual demographic statistics on enterprises with at least one employee are to be transmitted within 20 months of the end of the reference period. Preliminary results for characteristics related to high growth enterprises measured in employment are to be transmitted within 12 months of the end of the reference period. All other results are to be transmitted within 18 months of the end of the calendar year of the reference period. ANNEX II Annex I to Regulation (EC) No 251/2009 is amended as follows: 1. point 1 is amended as follows: (a) in the summary table, the title of series code 1D is replaced by the following: Annual enterprise statistics for central banking and credit institutions classified in NACE Rev.2 64.19 (b) the following series code is added to the summary table: Series code Title 1G Annual enterprise statistics for insurance services and pension funds (c) the table labelled Annual enterprise statistics for central banking is replaced by the following: Annual enterprise statistics for central banking and credit institutions classified in NACE Rev.2 64.19 listed in Section 4, paragraphs 3 and 4 of Annex I to Regulation (EC) No 295/2008 Series 1D Series name Annual enterprise statistics for central banking and credit institutions classified in NACE Rev.2 64.19 First reference year 2013 Frequency Annual Activity coverage NACE Rev.2 class 64.11 and 64.19 Characteristics Characteristic in Annex I section 4 paragraph 3: 11 11 0 Number of enterprises Characteristics in Annex I section 4 paragraph 4: 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 13 1 Payments for agency workers 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 13 0 Number of employees 16 14 0 Number of employees in full-time equivalents Level of activity breakdown NACE Rev.2 4-digit level (class) (d) the following table is added: Annual enterprise statistics for insurance services and pension funds listed in Section 4, paragraphs 3 and 4 of Annex I to Regulation (EC) No 295/2008 Series 1G Series name Annual enterprise statistics for insurance services and pension funds First reference year 2013 Frequency Annual Activity coverage NACE Rev.2 division 65 Characteristics Characteristic in Annex I section 4 paragraph 3: 11 11 0 Number of enterprises Characteristics in Annex I section 4 paragraph 4: 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 13 1 Payments for agency workers 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods (NACE Rev.2 groups 65.1 and 65.2 excluded) 16 11 0 Number of persons employed 16 13 0 Number of employees (NACE Rev.2 groups 65.1 and 65.2 excluded) 16 14 0 Number of employees in full-time equivalents Level of activity breakdown NACE Rev.2 4-digit level (class) 2. points 5, 6 and 7 are amended as follows: (a) in the summary tables, the word Annual is deleted; (b) the tables are amended as follows: (i) in the titles and in the series names, the word Annual is deleted; (ii) under Frequency, the word Annual is replaced by Every 10 years; 3. point 9 is amended as follows: (a) the following series are added to the summary table: Series code Title 9E Annual demographic statistics on enterprises with at least one employee, broken down by legal form 9F Annual demographic statistics on enterprises with at least one employee, broken down by employee size classes 9G Annual preliminary results on deaths of enterprises with at least one employee, broken down by legal form 9H Annual preliminary results on deaths of enterprises with at least one employee, broken down by employee size classes 9M Annual statistics on high growth enterprises measured in employment 9P Annual preliminary statistics on high growth enterprises measured in employment (b) the following tables are added: Annual demographic statistics on enterprises with at least one employee, broken down by legal form listed in Section 5, paragraphs 1 and 2 of Annex IX to Regulation (EC) No 295/2008 Series 9E Series name Annual demographic statistics on enterprises with at least one employee, broken down by legal form First reference year 2012 Frequency Annual Activity coverage NACE Rev. 2 Sections B to N Characteristics 11 01 0 Population of active enterprises having at least one employee in t 11 02 0 Number of active enterprises that have the first employee in t 11 03 0 Number of enterprises having no employees anymore in t 16 01 0 Number of persons employed in t in the population of active enterprises having at least one employee in t 16 01 1 Number of employees in t in the population of active enterprises having at least one employee in t 16 02 0 Number of persons employed in t in the population of enterprises that have the first employee in t 16 02 1 Number of employees in t in the population of enterprises that have the first employee in t 16 03 0 Number of persons employed in t in the population of enterprises that have no employees anymore in t 16 03 1 Number of employees in t in the population of enterprises that have no employees anymore in t Level of activity breakdown B MINING AND QUARRYING C MANUFACTURING 10 + 11 + 12 Manufacture of food products, beverages and tobacco products 13 + 14 Manufacture of textiles and wearing apparel 15 Manufacture of leather and related products 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 17 + 18 Manufacture of paper and paper products; printing and reproduction of recorded media 19 Manufacture of coke and refined petroleum products 20 + 21 Manufacture of chemicals and chemical products; manufacture of basic pharmaceutical products and pharmaceutical preparations 22 Manufacture of rubber and plastic products 23 Manufacture of other non-metallic mineral products 24 + 25 Manufacture of basic metals and fabricated metal products, except machinery and equipment 26 + 27 Manufacture of computer, electronic and optical products, manufacture of electrical equipment 28 Manufacture of machinery and equipment n.e.c. 29 + 30 Manufacture of motor vehicles, trailers, semi-trailers and other transport equipment 31 + 32 Manufacture of furniture and other manufacturing 33 Repair and installation of machinery and equipment D ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY E WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES F CONSTRUCTION G WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTORCYCLES 45 Wholesale and retail trade and repair of motor vehicles and motorcycles 46 Wholesale trade, except of motor vehicles and motorcycles 47 Retail trade, except of motor vehicles and motorcycles 47.1 Retail sale in non-specialised stores 47.2 Retail sale of food, beverages and tobacco in specialised stores 47.3 Retail sale of automotive fuel in specialised stores 47.4 Retail sale of information and communication equipment in specialised stores 47.5 Retail sale of other household equipment in specialised stores 47.6 Retail sale of cultural and recreation goods in specialised stores 47.7 Retail sale of other goods in specialised stores 47.8 Retail sale via stalls and markets 47.9 Retail trade not in stores, stalls or markets H TRANSPORTATION AND STORAGE 49 Land transport and transport via pipelines 50 Water transport 51 Air transport 52 Warehousing and support activities for transportation 53 Postal and courier activities I ACCOMMODATION AND FOOD SERVICE ACTIVITIES 55 Accommodation 56 Food and beverage service activities J INFORMATION AND COMMUNICATION 58 Publishing activities 59 Motion picture, video and television programme production, sound recording and music publishing activities 60 Programming and broadcasting activities 61 Telecommunications 62 Computer programming, consultancy and related activities 62.0 Computer programming, consultancy and related activities 62.01 Computer programming activities 62.02 Computer consultancy activities 62.03 Computer facilities management activities 62.09 Other information technology and computer service activities 63 Information service activities K_X_K642 FINANCIAL AND INSURANCE ACTIVITIES EXCLUDING ACTIVITIES OF HOLDING COMPANIES (NACE Rev.2 642) 64.1 + 64.3 + 64.9 Financial service activities, except insurance and pension funding excluding activities of holding companies 65 Insurance, reinsurance and pension funding, except compulsory social security 66 Activities auxiliary to financial services and insurance activities L REAL ESTATE ACTIVITIES 68 Real estate activities 68.1 Buying and selling of own real estate 68.2 Renting and operating of own or leased real estate 68.3 Real estate activities on a fee or contract basis 68.31 Real estate agencies 68.32 Management of real estate on a fee or contract basis M PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES 69 Legal and accounting activities 69.1 Legal activities 69.2 Accounting, bookkeeping and auditing activities; tax consultancy 70 Activities of head offices; management consultancy activities 70.1 Activities of head offices 70.2 Management consultancy activities 70.21 Public relations and communication activities 70.22 Business and other management consultancy activities 71 Architectural and engineering activities; technical testing and analysis 71.1 Architectural and engineering activities and related technical consultancy 71.11 Architectural activities 71.12 Engineering activities and related technical consultancy 71.2 Technical testing and analysis 72 Scientific research and development 72.1 Research and experimental development on natural sciences and engineering 72.11 Research and experimental development on biotechnology 72.19 Other research and experimental development on natural sciences and engineering 72.2 Research and experimental development on social sciences and humanities 73 Advertising and market research 73.1 Advertising 73.11 Advertising agencies 73.12 Media representation 73.2 Market research and public opinion polling 74 Other professional, scientific and technical activities 74.1 Specialised design activities 74.2 Photographic activities 74.3 Translation and interpretation activities 74.9 Other professional, scientific and technical activities n.e.c. 75 Veterinary activities N ADMINISTRATIVE AND SUPPORT SERVICE ACTIVITIES 77 Rental and leasing activities 77.1 Renting and leasing of motor vehicles 77.11 Renting and leasing of cars and light motor vehicles 77.12 Renting and leasing of trucks 77.2 Renting and leasing of personal and household goods 77.21 Renting and leasing of recreational and sports goods 77.22 Renting of video tapes and disks 77.29 Renting and leasing of other personal and household goods 77.3 Renting and leasing of other machinery, equipment and tangible goods 77.31 Renting and leasing of agricultural machinery and equipment 77.32 Renting and leasing of construction and civil engineering machinery and equipment 77.33 Renting and leasing of office machinery and equipment (including computers) 77.34 Renting and leasing of water transport equipment 77.35 Renting and leasing of air transport equipment 77.39 Renting and leasing of other machinery, equipment and tangible goods n.e.c. 77.4 Leasing of intellectual property and similar products, except copyrighted works 78 Employment activities 78.1 Activities of employment placement agencies 78.2 Temporary employment agency activities 78.3 Other human resources provision 79 Travel agency, tour operator and other reservation service and related activities 79.1 Travel agency and tour operator activities 79.11 Travel agency activities 79.12 Tour operator activities 79.9 Other reservation service and related activities 80 Security and investigation activities 80.1 Private security activities 80.2 Security systems service activities 80.3 Investigation activities 81 Services to buildings and landscape activities 81.1 Combined facilities support activities 81.2 Cleaning activities 81.21 General cleaning of buildings 81.22 Other building and industrial cleaning activities 81.29 Other cleaning activities 81.3 Landscape service activities 82 Office administrative, office support and other business support activities 82.1 Office administrative and support activities 82.11 Combined office administrative service activities 82.19 Photocopying, document preparation and other specialised office support activities 82.2 Activities of call centres 82.3 Organisation of conventions and trade shows 82.9 Business support service activities n.e.c. 82.91 Activities of collection agencies and credit bureaus 82.92 Packaging activities 82.99 Other business support service activities n.e.c.. Special aggregates B_TO_N Business economy excluding NACE Rev.2 642 activities of holding companies B_TO_E Industry ICT_M ICT Manufacturing (NACE Rev.2: 261 + 262 + 263 + 264 + 268) G_TO_N_X_K642 Services of the business economy excluding NACE 642 activities of holding companies ICT_T ICT total (NACE Rev.2: 261 + 262 + 263 + 264 + 268 + 951 + 465 + 582 + 61 + 62 + 631) ICT_S ICT services (NACE Rev.2: 951 + 465 + 582 + 61 + 62 + 631) ICT_W ICT wholesale (NACE Rev.2 465) Level of breakdown by legal form 1. Personally owned and no limit to personal liability 2. Private or publicly quoted joint stock companies with limited liability for those owning shares 3. Personally owned limited and unlimited liability partnerships. Included are also other level forms such as cooperatives, associations etc. 4. All of the above legal forms The data, besides data relating to characteristics 11 03 0, 16 03 0, 16 03 1, included in this series shall be transmitted within 20 months after the end of the reference year. The data relating to characteristics 11 03 0, 16 03 0, 16 03 1 included in this series shall be transmitted within 32 months after the end of the reference year. Annual demographic statistics on enterprises with at least one employee, broken down by employee size class listed in Section 5, paragraphs 1 and 2 of Annex IX to Regulation (EC) No 295/2008 Series 9F Series name Annual demographic statistics on enterprises with at least one employee, broken down by employee size class First reference year 2012 2013 for characteristics 11 04 1, 16 04 1 and 16 05 1 2014 for characteristics 11 04 2, 16 04 2 and 16 05 2 2015 for characteristics 11 04 3, 16 04 3 and 16 05 3 2016 for characteristics 11 04 4, 16 04 4 and 16 05 4 2017 for characteristics 11 04 5, 16 04 5 and 16 05 5 Frequency Annual Activity coverage NACE Rev.2 Sections B to N Characteristics 11 01 0 Population of active enterprises having at least one employee in t 11 02 0 Number of active enterprises that have the first employee in t 11 03 0 Number of enterprises having no employees anymore in t 11 04 1 Number of enterprises that had the first employee in t  1 and that had also at least one employee in t 11 04 2 Number of enterprises that had the first employee in t  2 and that had also at least one employee in t 11 04 3 Number of enterprises that had the first employee in t  3 and that had also at least one employee in t 11 04 4 Number of enterprises that had the first employee in t  4 and that had also at least one employee in t 11 04 5 Number of enterprises that had the first employee in t  5 and that had also at least one employee in t 16 01 0 Number of persons employed in t in the population of active enterprises having at least one employee in t 16 01 1 Number of employees in t in the population of active enterprises having at least one employee in t 16 02 0 Number of persons employed in t in the population of enterprises that have the first employee in t 16 02 1 Number of employees in t in the population of enterprises that have the first employee in t 16 03 0 Number of persons employed in t in the population of enterprises that have no employees anymore in t 16 03 1 Number of employees in t in the population of enterprises that have no employees anymore in t 16 04 1 Number of persons employed in t in the population of enterprises that had the first employee in t  1 and that have also at least one employee in t 16 04 2 Number of persons employed in t in the population of enterprises that had the first employee in t  2 and that have also at least one employee in t 16 04 3 Number of persons employed in t in the population of enterprises that had the first employee in t  3 and that have also at least one employee in t 16 04 4 Number of persons employed in t in the population of enterprises that had the first employee in t  4 and that have also at least one employee in t 16 04 5 Number of persons employed in t in the population of enterprises that had the first employee in t  5 and that have also at least one employee in t 16 05 1 Number of persons employed in t  1 in the population of enterprises that had the first employee in t  1 and that have also at least one employee in t 16 05 2 Number of persons employed in t  2 in the population of enterprises that had the first employee in t  2 and that have also at least one employee in t 16 05 3 Number of persons employed in t  3 in the population of enterprises that had the first employee in t  3 and that have also at least one employee in t 16 05 4 Number of persons employed in t  4 in the population of enterprises that had the first employee in t  4 and that have also at least one employee in t 16 05 5 Number of persons employed in t  5 in the population of enterprises that had the first employee in t  5 and that have also at least one employee in t Level of activity breakdown See series 9E Level of breakdown by size classes Number of employees: Between 1 and 4, Between 5 and 9, 10 or more, Total The data, besides data relating to characteristics 11 03 0, 16 03 0, 16 03 1, included in this series shall be transmitted within 20 months after the end of the reference year. The data relating to characteristics 11 03 0, 16 03 0, 16 03 1 included in this series shall be transmitted within 32 months after the end of the reference year. Annual preliminary results on deaths of enterprises with at least one employee, broken down by legal form listed in Section 5, paragraphs 1 and 2 of Annex IX to Regulation (EC) No 295/2008 Series 9G Series name Annual preliminary results on deaths of enterprises with at least one employee, broken down by legal form First reference year 2012 Frequency Annual Activity coverage NACE Rev.2 Sections B to N Characteristics 11 03 0 Number of enterprises having no employees anymore in t 16 03 0 Number of persons employed in t in the population of enterprises that have no employees anymore in t 16 03 1 Number of employees in t in the population of enterprises that have no employees anymore in t Level of activity breakdown See series 9E Level of breakdown by legal status 1. Personally owned and no limit to personal liability 2. Private or publicly quoted joint stock companies with limited liability for those owning shares 3. Personally owned limited and unlimited liability partnerships. Included are also other level forms such as cooperatives, associations etc. 4. All of the above legal forms Data included in this series shall be transmitted within 20 months after the end of the reference year. Annual preliminary results on deaths of enterprises with at least one employee, broken down by employee size class listed in Section 5, paragraphs 1 and 2 of Annex IX to Regulation (EC) No 295/2008 Series 9H Series name Annual preliminary results on deaths of enterprises with at least one employee, broken down by employee size class First reference year 2012 Frequency Annual Activity coverage NACE Rev.2 Sections B to N Characteristics 11 03 0 Number of enterprises having no employees anymore in t 16 03 0 Number of persons employed in t in the population of enterprises that have no employees anymore in t 16 03 1 Number of employees in t in the population of enterprises that have no employees anymore in t Level of activity breakdown See series 9E Level of breakdown by size classes Number of employees: Between 1 and 4, Between 5 and 9, 10 or more, Total Data included in this series shall be transmitted within 20 months after the end of the reference year. Annual statistics on high growth enterprises measured in employment listed in Section 5, paragraphs 1 and 2 of Annex IX to Regulation (EC) No 295/2008. Series 9M Series name Annual statistics on high growth enterprises measured in employment First reference year 2012 Frequency Annual Activity coverage NACE Rev.2 Sections B to N, and division S95 Characteristics 11 96 0 Number of high growth enterprises measured in employment in t 16 96 1 Number of employees in the population of high growth enterprises measured in employment in t Level of activity breakdown NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Sections) Special aggregate B to N, plus S95 (business economy) Data on high growth enterprises measured in employment included in this series shall be transmitted within 18 months after the end of the reference year. Series 9P Series name Annual preliminary statistics on high growth enterprises measured in employment First reference year 2013 Frequency Annual Activity coverage NACE Rev.2 Sections B to N, and division S95 Characteristics 11 96 0 Number of high growth enterprises measured in employment in t 16 96 1 Number of employees in the population of high growth enterprises measured in employment in t Level of activity breakdown See series 9M Data on high growth enterprises measured in employment included in this series shall be transmitted within 12 months after the end of the reference year.' ANNEX III Section II of the Annex to Regulation (EU) No 275/2010 is replaced by the following: SECTION II Timeline Every year starting from 2011, the Commission (Eurostat) shall supply the Member States, by the end of January, with quality reports on reference years t  3, in accordance with the ESS standard quality report structure partly pre-filled with quantitative indicators and other information available to the Commission (Eurostat) on Annexes I, II, III, IV, VIII and IX. For these Annexes, Member States shall supply the Commission (Eurostat) every year, by 31 March, with the completed quality reports. Every 10 years starting from 2021, the Commission (Eurostat) shall supply the Member States, by the end of January, with quality reports on reference years t  3, in accordance with the ESS standard quality report structure partly pre-filled with quantitative indicators and other information available to the Commission (Eurostat) on Annexes V, VI and VII. For these Annexes, Member States shall supply the Commission (Eurostat) every 10 years starting from 2021, by 31 March with the completed quality reports.